Citation Nr: 9915639	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to September 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for PTSD.  The 
veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat while in service.

2.  There is no competent evidence of a nexus between a 
current diagnosis of PTSD and service.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  His service personnel records show that his 
military occupational specialty (MOS) was that of cook, that 
his only foreign service was in the Republic of Korea from 
May 1973 to January 1974, and that his only awards and 
decorations were the National Defense Service Medal and the 
Sharpshooters Badge.  While serving in Korea he was assigned 
to Company B of the 307th Signal Battalion as a cook.

A June 1992 private hospital report shows that the veteran 
reported having flashbacks to Vietnam, stating "Charlie is 
coming" and that he had to "get back to his unit."  He 
appeared to be confused and hallucinating.  He was referred 
to the Texas State Hospital for psychiatric treatment with a 
diagnosis of PTSD.

A February 1993 VA hospital summary indicates that the 
veteran was hospitalized for the treatment of PTSD.  His 
presenting symptoms included flashbacks, nightmares, 
insomnia, depression, waking at night in a cold sweat due to 
fear, and thoughts of suicide.  The hospital summary shows 
that he had two prior admissions to the hospital, one in 
March 1988 with a diagnosis of adjustment disorder with 
depressed mood and the second in August 1992 with diagnoses 
of adjustment disorder with depressed mood and episodic 
alcohol abuse.  The hospital summary and the treatment notes 
pertaining to current period of hospitalization, do not 
provide the stressor upon which the diagnosis of PTSD was 
based.  It was reported that the veteran had been abused as a 
child by his mother.

In May 1993 the veteran was asked to provide detailed 
information regarding the in-service event(s) that produced 
the stress leading to the diagnosis of PTSD.  In a July 1993 
statement he reported that he had several bad experiences 
while he was "in Asian waters," including his son dying, 
his best friend committing suicide, and a girl being run 
over.  He also reported having bad dreams over and over, 
sleep walking, talking in his sleep, and running through a 
window.

In a July 1993 statement the veteran's spouse reported that 
since their marriage in 1976, she had witnessed him having 
"bad dreams" on several occasions.  She stated that he 
described the dreams as "bad memories from the years he 
fought in Vietnam."  She reported that he called out the 
names of individuals with whom he had served in Vietnam, and 
that he dreamed about having run over a girl while a 
passenger in a truck.

She also reported that during a previous marriage, while 
stationed in Korea, the veteran's nine-month old son had died 
of crib death.  The veteran blamed the death on his being in 
Korea.  She reported that she had met a friend of the 
veteran's, with whom he had served in Vietnam, and that the 
friend had committed suicide a few years previously.  She 
also reported that the veteran had been taken to the 
emergency room of the local hospital because he was having 
flashbacks to Vietnam, and that while at the hospital he was 
"stuck in" Vietnam for 2.5 hours.

In his April 1994 notice of disagreement he stated that his 
young son died while he was stationed in Korea, and that he 
had served in Vietnam, although his service records did not 
show that he served in Vietnam.  In his June 1994 substantive 
appeal he reported that he was a passenger in a 2.5-ton truck 
when the driver of the truck ran over two Korean girls, 
killing one of them.  He also stated that he had nightmares 
of the girls, and that his doctors had told him that his PTSD 
was due to this incident.

During a November 1994 hearing the veteran testified, when 
asked to describe the incident to which he attributed his 
PTSD, that he and another servicemember were sent out into 
the jungle in Korea to locate and recover an Air Force 
vehicle.  He stated that they located the vehicle and had to 
stay with it all night, and that during the night they 
engaged in hand to hand combat with the North or South 
Koreans because the Koreans wanted the cargo from the 
vehicle.  He also stated that he did not know whether they 
were fighting the North or South Koreans, how many there 
were, or whether they were military or civilian, because it 
was dark.  He further stated that although they did not carry 
any ammunition due to a cease-fire, they had their bayonets 
and M-16s, and that they fought most of the night.  

He reported that while he was in Korea his young son died of 
carbon monoxide poisoning.  He also described the incident in 
which another servicemember ran over two Korean girls, in 
order to avoid running into a bus, while driving a 2.5-ton 
truck.  He stated that he had frequent nightmares about these 
incidents.

The veteran also reported that he served in a secret unit 
while in Korea that dealt with cryptography, and that he 
served in Vietnam, although there was no record of his 
service in Vietnam because it was top secret.  He also stated 
that he participated in the recovery of bodies.

In support of his claim the veteran submitted a letter from 
the commanding officer of the Signal Company in which the 
officer congratulated the members of the unit who 
participated in the recovery of the Air Force vehicle.  The 
commanding officer made no reference to any contact with 
hostile forces.

VA treatment records show that the veteran received treatment 
from May to July 1995 for depression, anxiety, and substance 
abuse.  The report of a May 1995 psychiatric assessment 
indicates that he reported being depressed since a recent 
divorce, drinking 12 beers a day for the previous year, and 
using marijuana and cocaine until one month previously.  He 
also reported having been hospitalized four times since 1989 
for the treatment of depression.  He stated that he was 
stationed in Korea during service, but that he participated 
in missions into Vietnam that the government refused to 
recognize.  He reported having had flashbacks of being on 
sentry duty, panic attacks, sleeplessness, increased energy, 
and racing thoughts, and of being afraid of crowds.  As the 
result of the assessment the psychiatrist provided diagnoses 
of dysthymia; alcohol abuse, continuous; cannabis and cocaine 
abuse; social phobia; and borderline personality traits.

A May 1995 treatment note indicates that the veteran was 
admitted for the treatment of depression, anxiety, and 
substance abuse.  The treating psychologist noted that the 
veteran was recently divorced, which seemed to have caused 
his current symptoms.  The veteran again reported that he was 
stationed in Korea while in service, but that he went into 
Vietnam on top-secret missions, of which there are no 
records.  He stated that he had tried to gain admittance to 
the PTSD treatment program, but that he had been told that 
his PTSD was not combat related and PTSD treatment was 
denied.  On admission, the treating psychologist provided 
diagnoses of polysubstance abuse, continuous; adjustment 
disorder with mixed emotional features; and personality 
disorder not otherwise specified.

An additional May 1995 treatment note indicates that, in 
addition to his other symptoms, the veteran had symptoms of 
PTSD.  As the result of psychological testing the treating 
psychologist found that the veteran's profile was consistent 
with hypochondriasis, anxiety, and depression, all of which 
the veteran had.  The treating psychologist did not provide a 
diagnosis of PTSD, nor did he describe the stressor that 
caused the veteran's PTSD symptoms.

A December 1996 report from the United States Army & Joint 
Services Environmental Support Group (ESG) (now the United 
States Armed Services Center for Research of Unit Records) 
indicates that the ESG was not able to verify any combat 
activity in connection with the recovery of the Air Force 
vehicle.  The ESG also reported that information had been 
requested from the United States Army Crimes Records Center 
and the United States Army Court of Military Review regarding 
the vehicle accident involving the two Korean girls, and from 
the United States Army Investigative Records Repository 
regarding the veteran's participation in secret missions to 
Vietnam, but no verification was provided in response to 
those requests.  The ESG provided the information that 
morning reports from the unit to which the veteran was 
assigned would document daily personnel actions, such as 
temporary duty assignments, attachments, or transfers, and 
suggested that the veteran obtain those records directly from 
the National Personnel Records Center (NPRC).

In May 1997 the veteran was informed of the contents of the 
ESG report, and he was asked to provide the complete unit 
designation and location of any unit to which he was 
reassigned.  He was also instructed to obtain the records of 
any temporary duty assignments, attachments, or transfers 
from the NPRC.

In response to the May 1997 notice, the veteran submitted a 
duplicate copy of the letter from his commanding officer 
pertaining to the recovery of the Air Force vehicle, and a 
copy of his son's death certificate showing that he died in 
Korea in January 1974, having been found dead in his bed at 
home.

II.  Laws and Regulations

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  A clear diagnosis of PTSD 
by a mental health professional must be presumed to concur 
with the applicable diagnostic criteria for that disorder in 
terms of the adequacy of the symptomatology and the stressor.  
If the Board finds that the diagnosis does not comply with 
the applicable diagnostic criteria pertaining to the adequacy 
of the symptomatology or the severity of the stressor, remand 
of the case for clarification of the diagnosis or additional 
examination is required.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, the 
record must contain credible evidence corroborating the in-
service stressor.  Credible supporting evidence may consist 
of service department records or statements from individuals 
who have personal knowledge of the claimed events.  Gaines v. 
West, 11 Vet. App. 353 (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


III.  Analysis

In the instant case, there are two diagnoses of PTSD.  The 
first was reported at a private hospital in June 1992.  That 
diagnosis was apparently based on the veteran's assertions of 
flashbacks to Vietnam.  All of the evidence is to the effect 
that the veteran had no service in Vietnam.  Thus his 
assertions of Vietnam service with flashbacks of that 
service, must be seen as fictitious.  A diagnosis based on a 
recitation of fictitous events in service cannot provide the 
basis for a well grounded claim.  Samuels v. West, 11 Vet. 
App. 433, 435 (1998).

The second diagnosis was reported on VA hospitalization in 
January and February 1993.  However, no inservice stressors 
were reported.  The only stressor reported during that 
hospitalization was the fact that the veteran had been abused 
as a child by his mother.  In sum, the hospitalization report 
provides no evidence of a nexus between the diagnosis of PTSD 
and service.

Since these diagnoses, the veteran has altered his history 
somewhat, to report that he was sent to Vietnam on secret 
missions from Korea.  However, his service records show that 
his MOS was cook, they do not show that he was ever assigned 
to Vietnam in any capacity, and they do not suggest that he 
ever participated in combat.

In addition to his claimed combat experience in Vietnam, the 
veteran claims to have PTSD due to his best friend having 
committed suicide while the veteran was in service; being a 
passenger in a truck when the driver of the truck ran over 
two Korean girls, killing one of them; and participating in 
combat in defense of an Air Force vehicle that he and another 
servicemember were sent to recover.  The veteran has not 
provided any specific information regarding the suicide of 
his friend in order to allow verification of the event.  The 
ESG was not able to verify that he was a passenger in a 
vehicle involved in an accident that resulted in the death of 
a Korean girl, or that he participated in combat in defense 
of an Air Force vehicle.  

The veteran also includes the death of his son as a "bad 
experience" that happened to him while in service, and he 
submitted a death certificate showing that his son died in 
Korea in January 1974.  

However, there is no competent medical evidence of a nexus 
between these claimed stressors and a current diagnosis of 
PTSD.  Such evidence is necessary for the claim to be well 
grounded.  Gaines v. West.

The veteran asserted in his substantive appeal, that doctors 
had told him that his PTSD was attributable to the incident 
in which his vehicle ran over two girls in Korea.  Such 
medical hearsay, cannot constitute competent evidence of a 
nexus between PTSD and service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render 
their claims well grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  Evidence from doctors 
attributing the veteran's PTSD to an incident in service 
could serve to render his claim well grounded.  However, the 
RO has attempted to secure treatment records from the private 
and VA facilities where the veteran has reported treatment.  
The Board also notes that the RO has informed the veteran of 
the necessary evidence for a well-grounded claim in the 
claims forms he completed, in its notices of decisions and in 
the statement of the case and supplemental statements of the 
case.  Accordingly, the Board finds that VA has complied with 
its obligations under § 5103(a).

In the absence of medical evidence of a nexus between PTSD 
and service, the claim for service connection for PTSD is not 
well grounded and must be denied.  


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

